Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 11/29/21 is acknowledged.  Claims 1-45 were canceled.   Claims 46-53 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejections of claims 49 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 
Prior Art Rejections
The prior art rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn et al. (“Krenn,” US Pub. No. 2004/0033484, previously cited) in view of Hartung et al. (“Hartung,” US Pub. No. 2011/0237592, previously cited) and Potyrailo et al. (“Potyrailo,” US Pub. No. 2007/0092975, previously cited and cited in IDS). 
As to claims 46 and 53, Krenn teaches a method of determining total water hardness of an analyte composition, the method comprising: 

b) obtaining an aqueous liquid analyte composition (e.g., [0032] et seq.); 
c) adding substantially the same volume of the aqueous liquid analyte composition to form solutions from the aqueous liquid analyte composition and the lyophilized titrate compositions (e.g., [0056] et seq.); 
d) measuring with a spectrophotometer (e.g., [0010] et seq.) a value for each solution and determining the hardness of the analyte composition based on the measured absorbance values (e.g., [0064] et seq., the correlation between the measured relative remission ( % ) and the total hardness is shown by Table 1.”).
Regarding claims 46 and 53, Krenn does not specifically teach lyophilized titrant composition.  Hartung teaches in e.g., [0089] et seq., the compounds of this invention may be tableted with conventional tablet bases such as lactose, sucrose and cornstarch in combination with binders such as acacia, corn starch or gelatin, disintegrating agents intended to assist the break-up and dissolution of the tablet following administration such as potato starch, alginic acid, corn starch, and guar gum, gum tragacanth, acacia, lubricants intended to improve the flow of tablet granulation and to prevent the adhesion of tablet material to the surfaces of the tablet dies and punches, for example talc, stearic acid, or magnesium, calcium or zinc stearate, dyes, coloring agents, and flavoring agents such as peppermint, oil of wintergreen, or cherry flavoring, intended to enhance the aesthetic qualities of the tablets and make them more acceptable to the patient. Suitable excipients for use in oral liquid dosage forms include dicalcium phosphate and 
In addition, regarding claims 46 and 53, Krenn does not specifically teach a microwell plate.  Potyrailo teaches determining, for example, alkalinity in a microwell plate (e.g., fig. 1, fluidic channel plate, 4; [0061] and [0092] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the composition in a microwell plate because they are well known in the art, and it provides a storage area or areas for testing the composition. 
As to claim 47, see e.g., [0025] et seq. of Krenn.  See also Potyrailo for the microwell. 
As to claim 48, see e.g., [0012] et seq. of Krenn. 
As to claim 49, see e.g., [0124] et seq. of Potyrailo.
As to claim 50, see 112 rejection above. But see e.g., [0043] of Krenn. 
As to claim 51, see e.g., [0002] et seq. of Kreen.
As to claim 52, see e.g., [0001] et seq. of Kreen.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the paragraph “[0009] et seq.” as the citation for the acid limitation, the Office respectfully does not find applicant’s argument to be persuasive.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I) and (II).  Krenn teaches in e.g., [0046] et seq., incorporation of a suitable complexing agent into the test strip according to the invention and setting of a pH which is optimal for the particular element enable the determination system according to the invention also to be employed for the separate determination of Ca and Mg. The determination of a suitable pH and suitable complexing agents is known to the person skilled in the art. 8-Hydroxyquinoline and 8-hydroxyquinolinesulfonic acid have proven particularly advantageous for the complexing of Mg, and [bis(aminoethyl)glycol ether N,N,N',N'-tetraacetic acid (=Titriplex VI) has proven particularly advantageous for the complexing of Ca (see Examples 4 and 5).  In addition, Krenn teaches adjusting the pH using hydrochloric acid in e.g., Example 1. 
In response to applicant’s argument regarding the claim language “sequentially increasing amount of a lyophilized titrant composition . . . comprises an acid”, the Office respectfully does not find applicant’s argument to be persuasive.  Krenn teaches additional zones on test strips, and each zone comprises different amounts of the .
In response to applicant's argument that Hartung is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hartung is in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, because applicant recites in e.g., [0004] of the published application that solution to the disadvantages of a visual titration method has been discovered. In particular, the solution resides in the use of lyophilized titrant samples of various concentrations.  Hartung would be considered to be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, because Hartung teaches in e.g., [0088], compounds formulated into solid or liquid preparations such as powders, which is a lyophilized form recognized by the applicant, as recited in e.g., [0006] of the published application.   Furthermore, with regard to applicant’s argument that Hartung seems to be far removed from Applicant’s claimed invention, in light of claim 52, the Office respectfully does not find applicant’s argument to be persuasive because applicant explicitly recites in e.g., [0024] of the published application, “it should be understood, however, that the figures, detailed description, and examples, while indicating specific embodiments of the invention, are given by way of illustration only and are not meant to be limiting.”  Thus, a person skilled in the art would . 
Double Patenting
The prior rejection of claims 46 and 53 on the ground of nonstatutory double patenting is maintained for the following reason: This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer filed 11/29/21 is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  
Please file a power of attorney that gives power to the attorney who is signing the terminal disclaimer; AND resubmit the terminal disclaimer or file a terminal disclaimer that is signed by the applicant.  No new fee is required. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10627350. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims and the patented claim comprise substantially the same subject matter.  For example, pending claims 46 and 53, and patented claim 1 comprise an invention for determining the alkalinity of an analyte composition, comprising: a) a microwell plate .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached at 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/23/22